Green, J. P., and Davis, J. (dissenting).
We respectfully dissent. We conclude, viewing the evidence in the light most favorable to plaintiff and recognizing that plaintiff, who suffered amnesia, " 'is not held to the high degree of proof required in a case where the injured person may take the stand and give [her] version of the happening of the accident’ ” (Noseworthy v City of New York, 298 NY 76, 80; see also, Schechter v Klanfer, 28 NY2d 228, 232-233; Matter of Fasano v State of New York, 113 AD2d 885), that the jury verdict is supported by legally sufficient evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 499). Contrary to the suggestion of the majority, plaintiff had no burden to exclude other members of the Jacobs’ household of culpability in this incident. Plaintiff’s burden of proof was to establish by a fair preponderance of the credible evidence that Seth was her attacker. In our view, plaintiff satisfied that burden of proof requirement. It is sufficient that plaintiff " 'shows facts and conditions from which the [assault and battery by Seth] and the causation of [plaintiff’s injuries by Seth’s conduct] may be reasonably inferred’ ” (Schneider v Kings Highway Hosp. Center, 67 NY2d 743, 744, quoting Ingersoll v Liberty Bank, 278 NY 1, 7). Plaintiff’s proof need not "positively exclude * * * every other possible cause” of her injuries but defendant’s assault and battery (Rosenberg v Schwartz, 260 NY 162, 166; see also, Johnson v New York City Tr. Auth., 129 AD2d 424, 425-426, lv denied 70 NY2d 605). A plaintiff may prevail where the inference of defendant’s culpability is more probable or more reasonable than the inference of his nonculpability (see, Schneider v Kings Highway Hosp. Center, supra). "[H]er proof must render those other causes sufficiently 'remote’ or 'technical’ to enable the jury to reach its verdict based not upon speculation, but upon the logical inferences to be drawn from the evidence” (Schneider v Kings Highway Hosp. Center, supra, at 744; see also, Spett v President Monroe Bldg. & Mfg. Corp., 19 NY2d 203, 205). It is well settled that where the credibility of witnesses is involved "[g]reat deference is accorded to the fact-finder’s opportunity to view the *1067witnesses, hear the testimony and observe demeanor” (People v Bleakley, 69 NY2d 490, 495).
Furthermore, we conclude that Seth’s contention that he was deprived of a fair trial by certain comments and evidentiary rulings of the trial court lacks merit. A review of the record reveals that the trial court conducted the trial in a fair, unbiased and impartial manner. Additionally, any prejudice to Seth caused by the improper reference to certain "nightmare” testimony by plaintiff’s counsel in her opening statement was dissipated by the trial court’s prompt curative instructions.
Finally, in our view, the amended judgment in favor of plaintiff against Seth, should be modified by deleting the award for future medical services in the sum of $97,800. The evidence does not support a need for future medical services and no evidence was adduced regarding the nature of those services or what would be the reasonable cost of such services if provided (see, Pavia v Rosato, 154 AD2d 519; Beyer v Murray, 33 AD2d 246, 249). In all other respects, we conclude that the award of damages does not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]).
Accordingly, we would modify the amended judgment in plaintiff’s favor against Seth by deleting the award for future medical services in the sum of $97,800, and otherwise would affirm. (Appeal from Amended Judgment of Supreme Court, Erie County, McGowan, J. — Personal Injuries.) Present— Green, J. P., Pine, Balio, Lawton and Davis, JJ.